ACCEPTED
                                                                         14-14-00513-CR
                                                         FOURTEENTH COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                    4/17/2015 8:24:26 PM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

                  CASE NO. 14-14-00513-CR
STATE OF TEXAS              § IN THE FOURTEENTH
                                                        FILED IN
                                                 14th COURT OF APPEALS
                                                    HOUSTON, TEXAS
VS.                         §     COURT OF   APPEALS
                                                 4/17/2015 8:24:26 PM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk
 PEDRO REYES TREJO          § SITTING IN HOUSTON I TEXAS
  SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF
TO THE HONORABLE JUSTICES OF SAID COURT:
     Now comes PEDRO REYES TREJO, appellant in the
above-styled and numbered cause, and moves this Court to
grant his Second Motion to Extend Time to file
Appellant's Brief, pursuant to Rule 74(k) of the Texas
Rules of Appellate Procedure, and for good cause shows
the following:
                           I.

   This case is on appeal from the 506TH Judicial
District Court of Waller County, Texas.
                           II.

   The case below was styled the STATE OF TEXAS V. PEDRO
REYES TREJO and numbered 04-06-11756.
                           III.

   On November 22, 2010 Appellant was found guilty by a
and sentence was imposed at 16 years in the
Institutional Division of the Texas Department of
Criminal Justice by the Honorable Jeff Steinhauser,
Judge in the 155th District Court of Waller County.
                                 IV.

  Thereafter Appellant appealed and the Court of
Appeals Affirmed on October 17, 2011. On November 12,
2013 Appellant filed his Motion for Court Order to
Appoint a Second Expert for DNA Testing. Said Motion
was denied and appeal was had. Subsequently said Appeal
was abated and a hearing had on the status of the case
and for appointment of an attorney. On December 31,

2014 the appeal was reinstated.
                                  V.


    One other brief extension has been requested and
granted. That extension of time of 60 days was from the
date the brief was due to March 30, 2015. Appellant
timely files this extension motion within 15 days of

said date.
                                 VI.
   Appellant's counsel now requests an extension of time

to May 10, 2015, for reasons that follow.
                                 VII.

   Counsel has been unable to complete Appellant's
Brief within the required time period. Appellant relies
on the following facts as good cause for his requested

extension of the time for filing:




                          0 I_uoLu or some other individual.
Given the seriousness of this matter and Counsel's
limited knowledge of the proceeding he is forced to

rely on that record and the Appellant. Further, counsel

has been set for the following court matters in the
month of March when the brief was due to today's date:

3- 3 - 15 -ACD - CEVALLOS,CAMPBELL,OSGOOD,BURGER,SMITH,

        BLACKBURN, MARTIN
3 - 5 - 15 -ACCL-FLORES,POWERS


3-9-15-ACD-PICKRON MURDER TRIAL
        WCD-VICKERS TRIAL
3 - 16 - 15-ACCL-JUV-SANDERS TRIAL - DISMISSED
3 - 19 - 15 -ACCL - MARQUEZ,HILL,RIVAS,HARRIS,MCKEY

3-24-1 5 -ACD - BURGER,TARVER,CAMPBELL,KELLOW,D-CAMACHO,

         C - CAMACHO,BYRD,COFFMAN-HARRIS,ANDERS,SMITH

         WCD-DANIELS,MCFARLAND
[ LEGEND ]

ACD-AUSTIN COUNTY DISTRICT COURT (155TH)

WCD-WALLER COUNTY DISTRICT COURT (506TH)]

ACCL-WALLER COUNTY COURT AT LAW

COLCOD-COLORADO COUNTY DISTRICT COURT (2ND 25TH)


WHEREFORE, PREMISES CONSIDERED, appellant prays that

this Court grant this Second Motion To Extend Time to

File Appellant's Brief until May 5, 2015 for

such other and further relief as this Court may

deem appropriate.

                           Respectfully submitted,

                           CALVIN GARVIE
                           POST OFFICE BOX 416
                           BELLVILLE, TEXAS 77418
                           PH    (979) 865-5456
                           FAX (832)383-8814
                           Email texattycg@aol.com

                           BY:           /s/ Calvin Garvie
                                 STATE BAR NO.:07714300
                                 ATTORNEY FOR APPELLEANT
               CERTIFICATE OF WORD COUNT

I hereby certify that this Second Motion, it's affidavit
and certificates contains a total of      words.
                                    /s/ Calvin Garvie




               CERTIFICATE OF SERVICE
I hereby certify that a copy of the above and foregoing
Second Motion To Extend Time to File Appellant's Brief
was sent by mailed, faxed, e-mailed or hand-delivered to
the Waller County District Attorney's Office on April
17,        2015.           .
                                     /s/ Calvin Garvie
STATE OF TEXAS
COUNTY OF WALLER

                       AFFIDAVIT


    BEFORE ME, the undersigned authority, on this day
personally appeared CALVIN GARVIE, who after being duly
sworn stated:
    "I am the attorney for the appellant in the
    above numbered and entitled cause. I have read
    the foregoing Second Motion To Extend Time to
    File Appellant's Brief and swear that all of
    the allegations of fact contained therein are
    true and correct to the best of_illy knowledge."
                              )
                           /e2       LA,


                     CAL IN GARVIE
                         Affiant

    SUBSCRIBED AND SWORN TO BEFORE ME on April 17,

2015, to certify which witness my hand and seal of
office.



                         Nota y Public, State of Texas